UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Global Utilities Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Air freight and logistics (2.0%) Deutsche Post AG (Germany) 65,062 $2,159,110 Electric utilities (35.3%) American Electric Power Co., Inc. 52,494 2,275,615 Duke Energy Corp. 75,300 5,028,534 Edison International 114,294 5,264,382 Energias de Portugal (EDP) SA (Portugal) 404,141 1,476,204 Entergy Corp. 6,014 380,025 Exelon Corp. 200 5,928 FirstEnergy Corp. 139,700 5,092,065 Iberdrola SA (Spain) 520,892 3,026,639 NextEra Energy, Inc. 83,200 6,669,312 Northeast Utilities 13,404 552,915 OGE Energy Corp. 24,000 866,160 Pinnacle West Capital Corp. 5,097 279,010 PPL Corp. 59,297 1,801,443 SSE PLC (United Kingdom) 181,741 4,336,813 Gas utilities (6.0%) Snam SpA (Italy) 207,552 1,051,266 Tokyo Gas Co., Ltd. (Japan) 967,000 5,292,701 Independent power producers and energy traders (13.5%) AES Corp. 64,035 851,025 Calpine Corp. (NON) 306,141 5,948,320 Electric Power Development Co., Ltd. (Japan) 70,300 2,288,621 NRG Energy, Inc. (S) 185,200 5,061,516 Multi-utilities (32.5%) Alliant Energy Corp. 23,158 1,147,479 Ameren Corp. 105,271 3,667,642 Centrica PLC (United Kingdom) 944,527 5,653,067 Dominion Resources, Inc. 30,300 1,893,144 E.ON AG (Germany) 33,868 602,511 GDF Suez (France) 77,163 1,938,522 National Grid PLC (United Kingdom) 436,088 5,157,208 PG&E Corp. (S) 138,099 5,651,011 Sempra Energy 49,237 4,214,687 Veolia Environnement (France) 210,671 3,598,205 Wisconsin Energy Corp. (S) 14,208 573,719 Oil, gas, and consumable fuels (3.3%) EQT Corp. 10,900 967,048 Origin Energy, Ltd. (Australia) 189,889 2,497,780 Water utilities (6.7%) American Water Works Co., Inc. 66,712 2,753,871 Severn Trent PLC (United Kingdom) 48,951 1,397,121 United Utilities Group PLC (United Kingdom) 253,812 2,839,294 Total common stocks (cost $81,772,530) SHORT-TERM INVESTMENTS (10.9%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 738,114 $738,114 Putnam Cash Collateral Pool, LLC 0.13% (d) 10,399,575 10,399,575 SSgA Prime Money Market Fund 0.02% (P) 30,000 30,000 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.13%, August 21, 2014 (SEGSF) $220,000 219,852 Total short-term investments (cost $11,387,454) TOTAL INVESTMENTS Total investments (cost $93,159,984) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $39,573,362) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/18/13 $1,115,784 $1,086,358 $29,426 Barclays Bank PLC British Pound Sell 12/18/13 58,086 54,520 (3,566) Euro Buy 12/18/13 3,028,423 2,950,307 78,116 Hong Kong Dollar Buy 11/20/13 4,804,750 4,806,336 (1,586) Japanese Yen Sell 11/20/13 1,466,805 1,456,577 (10,228) Citibank, N.A. British Pound Sell 12/18/13 1,724,131 1,656,688 (67,443) Euro Sell 12/18/13 1,053,811 1,025,960 (27,851) Japanese Yen Buy 11/20/13 269,764 264,720 5,044 Credit Suisse International British Pound Buy 12/18/13 1,200,873 1,153,987 46,886 Euro Buy 12/18/13 3,605,258 3,510,160 95,098 Japanese Yen Buy 11/20/13 2,663,245 2,635,057 28,188 New Zealand Dollar Buy 10/18/13 201,521 188,572 12,949 Deutsche Bank AG Euro Buy 12/18/13 1,861,355 1,812,257 49,098 HSBC Bank USA, National Association Australian Dollar Sell 10/18/13 558,127 538,381 (19,746) Euro Buy 12/18/13 680,079 662,015 18,064 JPMorgan Chase Bank N.A. British Pound Sell 12/18/13 327,158 316,128 (11,030) Canadian Dollar Buy 10/18/13 2,024,789 1,982,442 42,347 Euro Sell 12/18/13 1,173,563 1,146,605 (26,958) Royal Bank of Scotland PLC (The) British Pound Sell 12/18/13 3,366,553 3,234,864 (131,689) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 183,122 180,265 2,857 Australian Dollar Sell 10/18/13 183,122 177,141 (5,981) Euro Sell 12/18/13 1,230,936 1,192,621 (38,315) Japanese Yen Sell 11/20/13 1,109,760 1,097,830 (11,930) UBS AG Australian Dollar Sell 10/18/13 267,461 266,399 (1,062) British Pound Sell 12/18/13 2,992,636 2,875,741 (116,895) Euro Buy 12/18/13 1,328,224 1,291,299 36,925 WestPac Banking Corp. Canadian Dollar Sell 10/18/13 287,537 281,461 (6,076) Euro Buy 12/18/13 1,250,961 1,217,871 33,090 Japanese Yen Buy 11/20/13 516,275 510,800 5,475 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $104,945,447. (b) The aggregate identified cost on a tax basis is $93,269,192, resulting in gross unrealized appreciation and depreciation of $25,463,362 and $3,085,100, respectively, or net unrealized appreciation of $22,378,262. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,078,239 $3,410,214 $6,488,453 $314 $— Putnam Short Term Investment Fund * — 15,621,561 14,883,447 509 738,114 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $10,091,736. The fund received cash collateral of $10,399,575, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $323,527 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 58.8% United Kingdom 18.4 Japan 7.2 France 5.3 Spain 2.9 Germany 2.6 Australia 2.4 Portugal 1.4 Italy 1.0 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $131,896 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $358,022 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $109,923. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Energy $3,464,828 $— $— Industrials 2,159,110 — — Utilities 98,635,975 — — Total common stocks — — Short-term investments 768,114 10,619,427 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $3,207 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $483,563 $480,356 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $52,200,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs Bank USA HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $29,426 $78,116 $5,044 $183,121 $49,098 $- $18,064 $42,347 $- $2,857 $36,925 $38,565 $483,563 Securities on loan 10,091,736 10,091,736 Total Assets $29,426 $78,116 $5,044 $183,121 $49,098 $10,091,736 $18,064 $42,347 $ $2,857 $36,925 $38,565 $10,575,299 Liabilities: Forward currency contracts# 15,380 95,294 19,746 37,988 131,689 56,226 117,957 6,076 480,356 Total Liabilities $ $15,380 $95,294 $ $ $ $19,746 $37,988 $131,689 $56,226 $117,957 $6,076 $480,356 Total Financial and Derivative Net Assets $29,426 $62,736 $(90,250) $183,121 $49,098 $10,091,736 $(1,682) $4,359 $(131,689) $(53,369) $(81,032) $32,489 $10,094,943 Total collateral received (pledged)##† $ $ $ $131,896 $ $10,091,736 $ $4,359 $(109,923) $ $ $ $10,118,068 Net amount $29,426 $62,736 $(90,250) $51,225 $49,098 $ $(1,682) $ $(21,766) $(53,369) $(81,032) $32,489 $(23,125) # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
